                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


 OTIS WILLIAM O’QUIN
                                                   CIVIL ACTION
 VERSUS
                                                   NO. 18-36-JWD-RLB
 FINANCIAL SERVICES ONLINE, INC.

                                     RULING AND ORDER

        This matter comes before the Court on the Motion to Dismiss for Lack of Personal

Jurisdiction, Alternative Motion to Transfer Venue, and Alternative Motion for Abstention (Doc.

26) filed by Defendant Financial Services Online, Inc. (“FSO” or “Defendant”). Plaintiff Otis

O’Quin (“O’Quin” or “Plaintiff”) opposes the motion. (Doc. 28.) Defendant has filed a reply

memorandum. (Doc. 29.) Oral argument is not necessary. The Court has carefully considered the

law, the record, and the arguments of the parties and is prepared to rule. For the following

reasons, the Court will deny Defendant’s motion to dismiss for lack of personal jurisdiction and

Defendant’s alternative motion for abstention. The Court will grant Defendant’s alternative

motion to transfer venue.

   I.      Relevant Factual Background

        In essence, Plaintiff claims that FSO breached its employment contract with him and

wrongfully terminated him. (Doc. 1-1 at 11; Doc. 26-1 at 1.)

        FSO is a Texas corporation with its principal place of business in Katy, Texas. (Doc. 26-1

at 2.) With the exception of Plaintiff, FSO’s officers were all located in Texas during Plaintiff’s

employment with FSO. (Id.) FSO services financial advisors through the Internet via the sale of

membership access to its library of financial tools and materials. (Id.) FSO services are all

online, and its computer servers are located in Austin, Texas; in addition, all of FSO employees
and contractors are currently located in Texas. (Doc. 26-1 at 3.) FSO is not authorized to do

business in Louisiana, (Doc. 1 at 3; Doc. 26-1 at 3), and does not have a registered agent for

service of process in Louisiana, (Doc. 26-1 at 3). Additionally, FSO claims it has no offices

located in Louisiana, does not own any real property or significant assets in Louisiana, and does

not maintain a bank account or conduct any advertising in Louisiana. (Id.) FSO’s Louisiana

customers total only approximately 1% of FSO’s customers. (Id.)

       O’Quin entered into an employment contract (“Employment Contract” or “Contract”)

with FSO on July 1, 2016. (Doc. 1-1 at 3.) According to the terms of the Contract, FSO agreed to

guarantee employment to O’Quin for a minimum of five years, subject to renewals afterward.

(Doc. 1-1 at 4.) Based on the Employment Contract, Plaintiff claims that he was a term employee

of FSO, with the term of his employment running from July 1, 2016 through July 1, 2021. (Id.)

Under the Employment Contract, O’Quin was to be the President of FSO, work about 30-hours a

week over a five-day workweek, and perform duties specified in the Contract. (Doc. 1-1 at 4–5.)

The Contract also included O’Quin’s salary for performing his duties as President, which was

$4,000 per month, the annual salary rate equivalent to the highest paid employee at FSO. (Doc.

1-1 at 5.) Additionally, the Employment Contract required O’Quin to perform his duties from his

home office in East Baton Rouge Parish. (See Doc. 1-1 at 3; Doc. 1-1 at 31.)

       In the summer of 2017, the majority owners of FSO, Jim O’Quin and Zach Kirkpatrick

(“Kirkpatrick”) allegedly began to institute various changes to FSO. (Id.) Plaintiff disagreed with

and opposed these changes. (Id.) When it became clear that the parties could not come to an

agreement on the operation of the company, the parties began to discuss buyout proposals. (Doc.

1-1 at 6.) However, Plaintiff, Jim O’Quin, and Kirkpatrick never reached an agreement on a

buyout proposal. (Id.) Afterward, Jim O’Quin and Kirkpatrick met with Plaintiff to discuss the



                                                 2
new duties they expected him to take on as President of FSO. (Id.) Allegedly, these new duties

far exceeded the scope of what Plaintiff agreed to do in his employment contract. (Id.) Plaintiff

claims the purpose of these new duties was to attempt to force him to perform more work than he

was capable of handling, in an effort to persuade him to quit. (Id.) Due to the Employment

Contract, FSO was unable to terminate Plaintiff’s employment “at will” because Plaintiff was

employed under a fixed-term contract, which had not expired and FSO did not have serious

grounds of complaint to terminate him for other reasons. (Id.)

        One month prior to the alleged breach of contract, FSO issued a report outlining the tasks

Plaintiff accomplished pursuant to his new duties. (Doc. 1-1 at 7.) FSO was purportedly satisfied

with Plaintiff’s performance and work at that time. (Id.) In July 2017, Plaintiff sent Jim O’Quin

and Kirkpatrick an email specifying his concerns about the future of the company. (Id.) In his

correspondence, Plaintiff expressed his intentions to no longer be involved in managing FSO

with the title of President, given that the new duties were more than he could handle on a part-

time basis, per the original Employment Contract. (Id.) Plaintiff purportedly offered to discuss

with Jim O’Quin and Kirkpatrick his intent to resign as President of FSO, but continue under his

Contract as an employee of FSO with a different title and duties they all could agree upon. (Id.)

Plaintiff claims such changes were permitted under the Contract, which specified that Plaintiff’s

employment duties or title could be changed by agreement and with approval of the parties. (Id.)

        Plaintiff alleges that in an effort to terminate him without having to pay him for the

remaining months of his employment term under the Contract, Kirkpatrick and Jim O’Quin

distorted Plaintiff’s offer to resign as President as providing notice of Plaintiff’s intent to

terminate his employment with FSO entirely. (Doc. 1-1 at 8.) Plaintiff asserts that he never

intended to resign completely from employment with FSO and that his email specifically



                                                   3
excluded that possibility. (Id.) After Plaintiff was aware that his email would be used to

terminate his employment with FSO, he rescinded his offer to resign as President of FSO in an

email sent to Jim O’Quin and Kirkpatrick on July 24, 2017. (Id.) Kirkpatrick responded by

attempting to convince Plaintiff that he should accept Kirkpatrick and Jim O’Quin’s buyout

proposal, and Kirkpatrick noted that Plaintiff’s resignation had already been accepted. (Id.)

Kirkpatrick and Jim O’Quin allegedly offered Plaintiff another opportunity to buy out their FSO

shares because the parties could not amicably work together. (Id.) Plaintiff claims that Jim

O’Quin and Kirkpatrick “forced” Plaintiff to make a decision: either he could remain an

employee under his current Employment Contract following the buyout or he would lose his

employment with FSO if he failed to agree to their buyout terms. (Doc. 1-1 at 8–9.) Plaintiff

attempted to negotiate with Jim O’Quin and Kirkpatrick to lower their selling price to no avail.

(Doc. 1-1 at 9.) Purportedly, this allowed Jim O’Quin and Kirkpatrick to make the decision for

Plaintiff because they knew he would be unable to meet their price. (Id.)

       On August 7, 2017, Kirkpatrick sent a letter to Plaintiff providing that he was formally

accepting Plaintiff’s resignation from FSO, effective immediately, noting that FSO appreciated

Plaintiff’s offer to resign in lieu of the company terminating his employment. (Id.) Plaintiff

claims this letter was nothing more than a termination letter. (Doc. 1-1 at 10.) Therefore, Plaintiff

asserts that FSO breached its Contract to employ him for a minimum of five years when it

terminated Plaintiff without any serious grounds for complaint. (Doc. 1-1 at 11.) As a result,

FSO wrongfully terminated Plaintiff. (Id.) Plaintiff claims he is entitled to the remainder of his

salary under the terms of the contract and reasonable attorney’s fees pursuant to La. R.S. §§

23:631–632. (Id.)




                                                 4
   II.      Discussion

            A. Summary of Ruling

         Defendant’s motion raises three issues. First, Defendant argues that Plaintiff’s case

should be dismissed because Plaintiff cannot satisfy the prima facie burden of establishing that

this Court has personal jurisdiction over FSO. Second, and in the alternative, Defendant urges

this Court to transfer this case to the Southern District of Texas, Houston Division (“Southern

District”) under 28 U.S.C. § 1404(a) because it is a more convenient forum than the Middle

District of Louisiana (“Middle District”). Third, and as a further alternative, Defendant requests

that the Court stay the case pursuant to the Colorado River abstention doctrine. See Colorado

River Water Conservation District v. United States, 424 U.S. 800 (1976).

         In sum, the Court will deny Defendant’s motion to dismiss for lack of personal

jurisdiction. Plaintiff has met his prima facie burden of demonstrating that this Court could

establish specific personal jurisdiction over Defendant. However, the Court will grant

Defendant’s alternate motion to transfer venue. Pursuant to § 1404(a) and Fifth Circuit

jurisprudence, Defendant has shown that a transfer of venue to the Southern District is clearly

more convenient. As a result, the Court need not reach the issue of whether to grant Defendant’s

alternative motion for abstention; this alternative motion is denied without prejudice.

            B. Personal Jurisdiction

                         1. Parties’ Arguments

                            a. Defendants’ Motion (Doc. 26) and Supporting Memorandum

                                (Doc. 26-1)

         Defendant argues that Plaintiff’s claims against FSO should be dismissed because FSO is

not subject to personal jurisdiction in Louisiana. (Doc. 26-1 at 1.)



                                                  5
       Defendant first contends that Plaintiff’s case should be dismissed under Rule 12(b)(2) for

lack of personal jurisdiction in Louisiana. (Doc. 26-1 at 5.) A federal court has jurisdiction over

nonresident defendants if the forum state confers personal jurisdiction over that defendant by

statute and if the exercise of jurisdiction is consistent with constitutional due process. (Doc. 26-1

at 5 (citing Ruston Gas Turbines, Inc. v. Donaldson Co., 9 F.3d 415, 418 (5th Cir. 1993)).)

Defendant argues that Louisiana’s long-arm statute is coextensive with the limits of

constitutional due process. (Doc. 26-1 at 5 (citing La. R.S. § 13:3201; Walk Haydel & Assocs.,

Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 242–43 (5th Cir. 2008)).) Under the Fourteenth

Amendment, due process requires that the nonresident defendant must have “minimum contacts”

with the forum state and that subjecting the nonresident defendant to the court’s jurisdiction

comports with “traditional notions of fair play and substantial justice.” (Doc. 26-1 at 5 (citing

Walk Haydel, 517 F.3d at 243.)) Although the “minimum contacts” part of the analysis can give

rise to “specific” or “general” personal jurisdiction, Defendant argues that Plaintiff can establish

neither. (Doc. 26-1 at 6 (citing Marathon Oil Co. v. A.G. Ruhrgas, 182 F.3d 291, 295 (5th Cir.

1999)).)

       As to “general” personal jurisdiction, Defendant asserts that FSO’s principal place of

business is in Texas, rather than Louisiana, (Doc. 24), FSO is not registered to do business in

Louisiana, nor does it maintain any headquarters or offices in Louisiana, and does not have a

registered agent for service of process in Louisiana. (Doc. 26-1 at 6.) Additionally, FSO does not

have any officers, employees (now that Plaintiff is no longer an FSO employee), or contractors

in Louisiana. (Id.) Defendant further contends that FSO did not advertise in Louisiana, does not

have a bank account, or own any movable or immovable assets in the state. (Doc. 26-1 at 6

(citing O’Quin Decl. ¶s 3, 7; Kirkpatrick Decl. ¶s 15–16).) According to Defendant, these facts



                                                  6
negate the possibility of Louisiana courts exercising general jurisdiction over FSO. (Doc. 26-1 at

6–7 (citing Johnston, 523 F.3d at 609-13; Romero v. North Trail RV Ctr., 2010 WL 3724337,

*3–4 (W.D. La. Aug. 20, 2010)).)

       Defendant also asserts that Plaintiff cannot establish “specific” jurisdiction over FSO in

Louisiana. (Doc. 26-1 at 7.) The Fifth Circuit articulated a tripartite analysis for the “specific”

jurisdiction inquiry: (1) The court determines “whether the defendant has minimum contacts with

the forum state”; (2) The court considers “whether plaintiff’s cause of action arises out of or

results from the defendant’s forum-related contacts”; and (3) if the plaintiff establishes the first

two prongs, “the burden shifts to the defendant to defeat jurisdiction by showing that its exercise

would be unfair or unreasonable.” (Doc. 26-1 at 7 (citing Seiferth v. Helicopteros Atuneros, Inc.,

472 F.3d 266, 271 (5th Cir. 2006); see also Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310

F.3d 374, 378 (5th Cir. 2002)).)

       Defendant argues that Plaintiff’s petition fails to allege anything tending to show that

FSO “purposefully directed” its activities at Louisiana or “purposefully availed itself of the

privileges of conducting activities” in Louisiana. (Doc. 26-1 at 7.) Although Plaintiff alleged that

his Employment Contract was “executed” in Baton Rouge, Louisiana, (Doc. 1 at 3), Defendant

contends that this is inaccurate because Joan Barrett (“Barrett”), FSO’s Secretary, executed the

contract in Texas, (Doc. 26-1 at 7). Defendant also claims that Kirkpatrick and Jason McEachern

(“McEachern”), FSO’s Chief Executive Officer (“CEO”), drafted the contract in Texas, but that

Plaintiff later signed the contract in Louisiana. (Doc. 26-1 at 7.) Moreover, all face-to-face

negotiations of the employment contract took place in Texas. (Doc. 26-1 at 7–8.) Defendant

further asserts that the employment contract was not “performed” in Baton Rouge, Louisiana,

because although Plaintiff worked from home in Louisiana, he was working with Texas



                                                  7
customers and potential customers. (Doc. 26-1 at 8.) Additionally, FSO performed its contractual

obligations in Texas. (Id.) Finally, Defendant argues that the actions giving rise to Plaintiff’s

claims arose from alleged conduct by Defendant in Texas. (Id.) Therefore, because Plaintiff

cannot demonstrate that this Court can establish general or specific jurisdiction over FSO in

Louisiana, Defendant argues for the case’s dismissal. (Doc. 26-1 at 9.)

                             b. Plaintiff’s Opposition (Doc. 28)

       In sum, Plaintiff argues that he can establish general and specific jurisdiction over FSO in

Louisiana. (Doc. 28 at 1.)

       First, Plaintiff asserts that general jurisdiction over FSO in Louisiana is established

through FSO’s substantial, continuous, and systematic contacts with Louisiana. (Doc. 28 at 2.)

Plaintiff, acting as President of FSO directed, controlled, and coordinated FSO’s activities from

his office in Baton Rouge for over 17 years. (Doc. 28 at 2.) Additionally, general jurisdiction

should be found because of FSO’s commercial activity over the Internet in Louisiana. (Doc. 28

at 2.) The Fifth Circuit’s recently cited the standard in Zippo Manufacturing Company v. Zippo

Dot Com, Inc.: “the exercise of jurisdiction is determined by the level of interactivity and

commercial nature of the exchange of information that occurs on the Website.” (Doc. 28 at 2

(citing Greatfence.com, Inc. v. Bailey, 726 F. App’x 260 (5th Cir. 2018) (per curiam) (citing

Mink v. AAAA Dev. LLC, 190 F.3d 333, 336 (5th Cir. 1999) (quoting Zippo Mfg. Co. v. Zippo

Dot Com, Inc., 952 F. Supp. 1119 (W.D. Pa. 1997)).) Thus, FSO is subject to general personal

jurisdiction in Louisiana because FSO conducts business over the Internet by engaging in

business transactions and entering into subscription contracts with Louisiana residents online.

(Doc. 28 at 2.) FSO’s website is highly interactive because it involves the knowing and repeated

transmission of computer files over the Internet, satisfying the Zippo test. (Doc. 28 at 3.)



                                                  8
       Second, Plaintiff argues that he can assert specific jurisdiction over FSO in Louisiana.

(Doc. 28 at 3.) FSO purposefully directed its activities at Louisiana residents because FSO

employed O’Quin in Louisiana, and because this case arises out of and relates to FSO’s breach

of its employment contract with O’Quin. (Doc. 28 at 3.) Additionally, FSO purposefully availed

itself of the privileges of conducting activities in Louisiana when FSO “reached out” to Plaintiff

by telephone and mail with the aim of entering a long-term contractual relationship with

Plaintiff. (Doc. 28 at 3 (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985)).) Plaintiff

argues further that the lack of Defendant physically entering Louisiana does not preclude a

finding that specific jurisdiction is established. (Doc. 28 at 3 (citing Burger King, 471 U.S. at

476; Central Freight Lines, Inc. v. APA Transport Corp., 322 F.3d 376 (5th Cir. 2003)).)

                           c.   Defendant’s Reply (Doc. 29)

       With respect to general jurisdiction, Defendant notes that neither party disputes that FSO

is incorporated and has its principal place of business in Texas. Defendant argues that the facts

cited by Plaintiff do not show that FSO is “essentially at home” in Louisiana to be subject to

general jurisdiction there. (Doc. 29 at 1 (citing Daimler AG v. Bauman, 134 S. Ct. 746, 761–62

(2014)).) Defendant argues that simply because Plaintiff communicated and met with potential

customers residing in Louisiana, Plaintiff has not asserted that he met with customers in

Louisiana. (Doc. 29 at 1–2.) Moreover, even if Plaintiff met with some customers in Louisiana,

they comprise less than 1% of FSO’s total customers, which is insufficient to confer general

jurisdiction over FSO in Louisiana. (Doc. 29 at 2 (citing Mercury Rents, Inc. v. Crenshaw

Enterprises, LLC, 2017 WL 2380642 (W.D. La. Apr. 13, 2017)).) Defendant also disputes

Plaintiff’s argument that general jurisdiction is present because FSO conducts a significant

portion of its business over the Internet. (Doc. 29 at 2.) Defendant observes that the case Plaintiff



                                                  9
cites in support of this assertion concerned specific jurisdiction rather than general jurisdiction,

and in that case, the Fifth Circuit found that substantial internet activity did not meet the

requirements of specific jurisdiction. (Doc. 29 at 2 (citing Greatfence.com, 726 F. App’x 260).)

        As for specific jurisdiction, Defendant disputes whether a contract is sufficient to

establish minimum contacts in the opposing party’s home forum. (Doc. 29 at 3 (citing Burger

King, 471 U.S. at 479).) Instead, in contract cases, courts should consider factors such as “prior

negotiations and contemplated future consequences, along with the terms of the contract and the

parties’ actual course of dealing.” (Doc. 29 at 3 (citing Burger King, 471 U.S. at 479).)

Defendant further argues that Plaintiff does not dispute that the face-to-face negotiations leading

to the Employment Contract all took place in Texas, the Employment Contract was drafted in

Texas, and FSO executed the Employment Contract in Texas. (Doc. 29 at 3.) Plaintiff also

performed work in Louisiana and Texas pursuant to the contract. (Doc. 29 at 3.) Thus, the

Employment Contract was always centered in Texas. (Doc. 29 at 3.) As a result, the

circumstances indicate that FSO would not reasonably anticipate being haled into court in

Louisiana (Doc. 29 at 3 (citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

(1980).)

                         2. Rule 12(b)(2) Standard

                            a. Generally

        When a nonresident defendant moves to dismiss for lack of personal jurisdiction pursuant

to Federal Rule of Civil Procedure 12(b)(2), the plaintiff bears the burden of establishing that the

court has jurisdiction over the defendant. Herman v. Cataphora, Inc., 730 F.3d 460, 464 (5th Cir.

2013). To withstand a Rule 12(b)(2) motion, a “plaintiff need only present a prima facie case of

personal jurisdiction to satisfy its burden.” Id.



                                                    10
       “When a court rules on a motion to dismiss for lack of personal jurisdiction without

holding an evidentiary hearing, it must accept as true the uncontroverted allegations in the

complaint and resolve in favor of the plaintiff any factual conflicts.” Id. A court determines the

existence of personal jurisdiction over a nonresident defendant by examining the “(1) assertion

of jurisdiction by the law of the forum,” and “(2) conformity of the law with the Constitution.”

Pedalahore v. Astropark, Inc., 745 F.2d 346, 347 (5th Cir. 1984). A defendant is amenable to the

personal jurisdiction of a federal court sitting in diversity to the same extent that it would be

amenable to the jurisdiction of a state court in the same forum. Id.

       In a diversity action, a federal district court may exercise personal jurisdiction over a

defendant to the extent permitted by the applicable state law. Fed. R. Civ. Proc. 4(e)(1); Panda

Brandywine v. Potomac, 253 F.3d 865, 868 (5th Cir. 2001). Pursuant to La. Rev. Stat. § 13:3201,

Louisiana’s long-arm statute, courts are permitted to exercise personal jurisdiction over non-

residents consistent with the Louisiana State Constitution and the Due Process Clause of the

Fourteenth Amendment to the United States Constitution. A & L Energy, Inc. v. Pegasus Group,

791 So.2d 1266, 1270 (La. 2001). A court’s exercise of personal jurisdiction over a non-resident

defendant comports with the due process clause when (1) the defendant has purposefully availed

himself of the benefits and protections of the forum state by establishing minimum contacts with

that state and (2) the court’s exercise of jurisdiction over that defendant does not offend traditional

notions of fair play and substantial justice. Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).

       The Supreme Court has recognized two types of personal jurisdiction: “general” and

“specific” jurisdiction. Bristol-Myers-Squibb Co. v. Superior Court of Cal., 137 S. Ct. 1773, 1779

(2017) (citing Goodyear Dunlop Tire Operations, S.A. v. Brown, 131 S. Ct. 2846, 2851 (2011)).

“Specific” jurisdiction, sometimes referred to as “case-linked” or “conduct-linked” jurisdiction,



                                                  11
requires an “affiliatio[n] between the forum and the underlying controversy.” Goodyear, 131 S.

Ct. at 2851. “[S]pecific jurisdiction is confined to adjudication of ‘issues deriving from, or

connected with, the very controversy that establishes jurisdiction.” Id. (citation omitted). By

contrast, “general” or “all purpose” jurisdiction permits a court to assert jurisdiction over a

defendant based on forum connections unrelated to the underlying suit. Id.

        In deciding whether there is personal jurisdiction, the Court should first determine whether

the connection between the forum and the circumstances giving rise to the suit can justify the

exercise of specific jurisdiction. Daimler, 134 S. Ct. at 746, n.20.

                            b. Specific Jurisdiction

        The Fifth Circuit has articulated a three-step analysis for the specific jurisdiction inquiry.

Nuovo Pignone, 310 F.3d at 378. First, the court must determine “whether the defendant has

minimum contacts with the forum state.” Id. Second, the court considers “whether the plaintiff’s

cause of action arises out of or results from the defendant’s forum-related contacts.” Id. Third,

“[i]f the plaintiff successfully satisfies the first two prongs, the burden shifts to the defendant to

defeat jurisdiction by showing that its exercise would be unfair or unreasonable.” Seiferth, 472

F.3d at 271.

        A court may find specific jurisdiction when a nonresident defendant has “purposefully

directed” his activities at residents of the forum. Trois v. Apple Tree Auction, 882 F.3d 485, 489

(5th Cir. 2018) (citing Religious Tech. Ctr. v. Liebreich, 339 F.3d 369, 373 (5th Cir. 2003) (citing

Burger King, 471 U.S. at 462)). “In order for a court to exercise specific jurisdiction over a claim,

there must be an ‘affiliation between the forum and the underlying controversy, principally, [an]

activity or an occurrence that takes place in the forum State.’” Bristol-Myers-Squibb, 137 S. Ct. at

1780 (quoting Goodyear, 131 S. Ct. at 2846). The suit must “aris[e] out of or relat[e] to the



                                                  12
defendant’s contacts with the forum.” Bristol-Myers-Squibb, 137 S. Ct. at 1780 (quoting Daimler,

134 S. Ct. at 754). “For this reason, ‘specific jurisdiction is confined to adjudication of issues

deriving from, or connected with, the very controversy that establishes jurisdiction.’” Bristol-

Myers-Squibb Co. v. Superior Court of Cal., 137 S. Ct. 1773, 1780 (2017) (quoting Goodyear, 131

S. Ct. at 2846). Thus, the primary focus of a personal jurisdiction inquiry is the defendant’s

relationship to the forum state. Bristol-Myers-Squibb, 137 S. Ct. at 1779 (citing Walden v. Fiore,

134 S. Ct. 1115, 1121–23 (2014)).

       Because “specific personal jurisdiction is a claim-specific inquiry,” Trois, 882 F.3d at 489

(quoting McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009)), “only those acts which relate to

the formation of the contract and the subsequent breach are relevant,” Trois, 882 F.3d at 489

(quoting Religious Tech. Ctr., 339 F.3d at 375). This includes “prior negotiations and contemplated

future consequences, along with the terms of the contract and the parties’ actual course of dealing.”

Trois, 882 F.3d at 489 (citing Burger King, 471 U.S. at 479). However, a defendant’s contract with

an out-of-state party alone does not automatically establish sufficient minimum contracts in the

other party’s forum. Gulf Coast Bank & Trust Co. v. Designed Conveyor Systems, L.L.C., 7171 F.

App’x 394, 399 (5th Cir. 2017) (citing Pervasive Software Inc. v. Lexware GmbH & Co. KG, 688

F.3d 214, 222–23 (5th Cir. 2014) (quoting Burger King, 471 U.S. at 478)).

                           c. General Jurisdiction

       In Daimler AG v. Bauman, the Supreme Court provided clear guidance on the standard for

“general” or “all purpose” jurisdiction. See generally 134 S. Ct. 746 (2014). In Daimler, Plaintiffs

alleged that during Argentina’s “Dirty War,” which spanned from 1976-1983, Daimler’s

Argentinian subsidiary, Mercedes-Benz Argentina (MB Argentina) collaborated with state

security forces to kidnap, detain, torture and kill certain MB Argentina workers, among them,



                                                 13
plaintiffs or persons closely related to plaintiffs. Id. at 751. The Daimler case concerned the

authority of a court in the United States to entertain a claim brought by foreign plaintiffs against a

foreign defendant based on events occurring entirely outside of the United States. Id. at 750.

         The Court re-articulated the standard for general jurisdiction as follows: “A court may

assert general jurisdiction over foreign corporations...to hear any and all claims against them when

their affiliations with the State are so ‘continuous and systematic’ as to render them essentially at

home in the forum state.” Daimler, 134 S. Ct. at 754 (quoting Goodyear, 131 S. Ct. at 2851).

         Only a “limited set of affiliations with a forum will render a defendant amenable to all-

purpose jurisdiction there.” Daimler, 134 S. Ct. at 760. That “limited set” of affiliations includes

the corporation’s place of incorporation and its principle place of business. Id.

         Daimler made clear that it was not holding that “a corporation may be subject to general

jurisdiction only where it is incorporated or has its principle place of business.” Id. “We do not

foreclose the possibility that in an exceptional case, a corporation’s operations in a forum other

than its formal place of incorporation or principle place of business may be so substantial and of

such a nature as to render the corporation at home in that State.” Id. at 746, n.20 (internal citation

omitted).

         In measuring whether the corporation’s affiliations with the State are sufficient to impose

general jurisdiction, the inquiry does not focus merely on the magnitude of the defendant’s in-state

contacts. “General jurisdiction instead calls for an appraisal of a corporation’s activities in their

entirety, nationwide and worldwide.” Id.1




1
 Justice Sotomayor, while agreeing with the result, disagreed with this test that required a new and unfounded
“proportionality requirement.” Id., 134 S. Ct. at 770.


                                                         14
         Measuring the contacts of Daimler and its American subsidiary and distributor,2 the Court

found that the defendants’ affiliations were insufficient to justify general jurisdiction over them.

Despite the fact that Daimler’s American distributor was the largest supplier of luxury vehicles to

the California market (accounting for 10% of Daimler’s new vehicle sales in the U.S. and 2.4% of

Daimler’s worldwide sales), the Court found that this was not enough to justify California asserting

general jurisdiction over them. Id. at 752.

                             3. Analysis

         Here, Plaintiff alleges that this Court has both specific and general jurisdiction over FSO.

(See Doc. 28.) The Court should first determine whether the connection between the forum and

the circumstances giving rise to the suit can justify the exercise of specific jurisdiction. See

Daimler, 134 S. Ct. at 746, n.20. Here, the Court agrees that the Employment Contract and

Defendant’s alleged contacts with Louisiana in relation to that contract satisfy Plaintiff’s prima

facie burden of establishing specific personal jurisdiction over Defendant. See generally Herman,

730 F.3d at 464. Because the Court agrees that Plaintiff has met his burden of establishing specific

personal jurisdiction over FSO, the Court need not reach the question of whether Plaintiff

established general jurisdiction over FSO, although the Court notes that FSO’s operations are

likely not, when measured by the standard set out in Daimler, sufficient for this Court to impose

general jurisdiction over FSO. As a result, the Court will deny Defendant’s 12(b)(2) motion to

dismiss for lack of personal jurisdiction.

         Plaintiff’s argument that this Court has specific jurisdiction over FSO mainly rests on his

assertion that through FSO’s Employment Contract with him, Defendant met the requirements of


2
 While the majority does not state explicitly that it was proper for the Court to measure a parent’s contacts with the
forum state by utilizing the contacts of its distributor/subsidiary, the Court seems to assume that this is proper. See
Justice Sotomayor’s concurring opinion, Daimler, 134 S. Ct. at 769.


                                                          15
establishing “minimum contacts” with the forum. Int’l Shoe, 326 U.S. at 316 (1945). While

Plaintiff alleges other activities that FSO conducted in Louisiana, such as FSO conducting business

and advertising to customers in Louisiana, these allegations would not support an assertion of

specific jurisdiction over Defendant. (See Doc. 28 at 1.) Instead, the only actions that can support

specific jurisdiction over FSO are those relating to the Employment Contract, on which this action

is based. See Burger King, 471 U.S. at 479; Trois, 882 F.3d at 489.

       In the Employment Contract, FSO and Plaintiff agreed that Plaintiff would perform work

from his home office in Baton Rouge, Louisiana. (See Doc. 1 at 31.) Moreover, Plaintiff did

perform his portion of the contract in Louisiana, and serviced Louisiana clients and potential

customers in Louisiana. (See Doc. 28 at 1.) Pursuant to the Contract, Plaintiff claims he performed

all of his work duties in Louisiana. (See Doc. 28 at 1; Doc. 28-2 at 2.) Defendant does not

apparently dispute that Plaintiff performed work in Louisiana. (See Doc. 29 at 3.) Plaintiff

additionally contends that, as President of FSO, he directed, controlled, and coordinated the

activities of FSO from his home office in Baton Rouge for over 17 years. (Doc. 28-2 at 2.)

Furthermore, Plaintiff asserts that Defendant reached out to him via telephone and mail with the

aim of entering into the Contract when Plaintiff resided in Louisiana. (Doc. 28-1 at 3; Doc. 28-2

at 3.) Moreover, Plaintiff alleges that the Contract was executed in East Baton Rouge Parish in

Louisiana. (Doc. 1 at 3.) Plaintiff implies that the Employment Contract was confected in both

Louisiana and Texas through the parties’ negotiations. (See Doc. 28-2 at 3.) By contrast, Defendant

contends that all of the face-to-face negotiations occurred in Texas. (See Doc. 29 at 3.) Defendant

also claims the Contract was drafted and executed in Texas. (Doc. 29 at 3.)

       Plaintiff indicates that the exercise of personal jurisdiction is related to Defendant’s actions

touching the forum, actions which are sufficiently related to the dispute in this case. Plaintiff has



                                                 16
produced evidence indicating that the Employment Contract was performed in Louisiana, that the

Contract was executed in Louisiana, and that at least some of the negotiations of the Contract

occurred in Louisiana. While Defendant contests some of this evidence and supplies evidence of

its own to controvert Plaintiff’s allegations, this Court is bound to resolve the factual dispute in

favor of Plaintiff because this Court rules on Defendant’s motion to dismiss for lack of personal

jurisdiction without holding an evidentiary hearing. See generally Herman, 730 F.3d at 464. As a

result, the Court must accept as true the uncontroverted allegations in Plaintiff’s complaint and

resolve in favor of Plaintiff any factual conflicts. See generally id. Moreover, because the

Employment Contract specifically provides that Plaintiff perform his work in Louisiana, this Court

agrees that Defendant did reach out to the forum state and did purposefully direct activities at the

forum. See generally Trois, 882 F.3d at 489. Defendant, therefore, did have “minimum contacts”

with Louisiana, and the cause of action arose from Defendant’s forum-related contacts. Nuovo

Pignone, 310 F.3d at 378.

       The Court concludes that Plaintiff has met his prima facie burden of demonstrating

personal jurisdiction over Defendant. See generally Herman, 730 F.3d at 464. While the

Employment Contract, standing alone, is insufficient to establish specific personal jurisdiction

over FSO, Plaintiff’s allegations satisfy the other factors leading to or following the contract,

which here provide additional contacts sufficient to subject Defendant to jurisdiction in Louisiana.

See generally Burger King, 471 U.S. at 478.

       Once the plaintiff satisfies the first two prongs of the specific jurisdiction analysis, the

burden shifts to the defendant, who must show that the exercise of personal jurisdiction would be

unfair or unreasonable. See Nuovo Pignone, 310 F.3d at 378. Here, FSO declined to address

whether the exercise of jurisdiction over it would be unfair or unreasonable. (See Doc. 26-1 at 9.)



                                                17
Thus, the Court finds that, while Plaintiff has met his burden, FSO has failed to meet its burden of

rebutting Plaintiff’s claims.

        Therefore, the Court denies Defendant’s 12(b)(2) motion.

            C. Transfer of Venue

                         1. Parties’ Arguments

                            a. Defendants’ Motion (Doc. 26) and Supporting Memorandum

                                (Doc. 26-1)

        In the alternative, Defendant argues that if this Court determines it has personal

jurisdiction over FSO, the Court should transfer the case to the Southern District of Texas

pursuant to 28 U.S.C. § 1404(a) and related Fifth Circuit jurisprudence. (Doc. 26-1 at 9.)

        Section 1404(a) states: “[f]or the convenience of parties and witnesses [and] in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have

consented.” (Doc. 26-1 at 9 (citing 28 U.S.C. § 1404(a)).) Defendant bears the burden of proving

that the transfer of venue is warranted, and therefore, must show good cause for the transfer.

(Doc. 26-1 at 9 (citing In re Volkswagen of Am., Inc. (Volkswagen II), 545 F.3d 304, 315 (5th

Cir. 2008)).) Defendant must show: (1) the action could have been brought in the suggested

venue; (2) the transfer is for the convenience of the parties and witnesses; and (3) the transfer is

in the interest of justice. (Doc. 26-1 at 9 (citing Volkswagen II, 545 F.3d at 315).) If a defendant

demonstrates that the new venue is clearly more convenient, then the defendant has shown good

cause and district courts should grant the transfer. (Doc. 26-1 at 9 (citing Volkswagen II, 545

F.3d at 315).)




                                                   18
        The private interest factors for determining whether a 1404(a) venue transfer is for the

convenience of parties and witnesses and in the interest of justice are: (1) the relative ease of

access to sources of proof; (2) the availability of compulsory process to secure the attendance of

witnesses; (3) the cost of attendance for willing witnesses; and (4) all other practical problems

that make trial of a case easy, expeditious and inexpensive. (Doc. 26-1 at 9–10 (citing

Volkswagen II, 545 F.3d at 315).) The public interest factors are: (1) the administrative

difficulties flowing from court congestion; (2) the local interest in having localized interests

decided at home; (3) the familiarity of the forum with the law that will govern the case; and (4)

the avoidance of unnecessary problems of conflicts of laws or in the application of foreign law.

(Doc. 26-1 at 10 (citing Volkswagen II, 545 F.3d at 315).) Defendant argues that the first, second,

third, fourth, and private interest factors as well as the first, second, and third public interest

factors weigh in favor of FSO. (Doc. 26-1 at 10–16.) Defendant notes that the fourth public

interest factor is inapplicable to this case because it does not raise a conflicts of law or foreign

law issues. (Doc. 26-1 at 16.)

                            b. Plaintiff’s Opposition (Doc. 28)

        In short, Plaintiff contends that the public and private interest factors do not support a

1404(a) transfer. (Doc. 28 at 3–4.) As for the private interest factors, Plaintiff argues that the

first factor is not dispositive for either party, the second factor supports a transfer to the

Southern District, and the third and fourth factors weigh against transferring venue to Southern

District. (Doc. 28 at 4–6.) The public interest factors also weigh in favor of Plaintiff. (Doc. 28 at

6–8.) Plaintiff asserts that all of the public interest factors weigh against a transfer to the

Southern District. (Doc. 28 at 7–8.) Plaintiff contends that this case does raise conflicts of law

issues because Louisiana Revised Statutes § 23:921(A)(2) applies to the Employment Contract at



                                                   19
issue and invalidates the choice of law provision contained in the contract. (Doc. 28 at 7–8

(citing Waguespack v. Medtronic, Inc., 185 F. Supp. 3d 916 (M.D. La. May 6, 2016) (citing

Sawicki v. K/S Stavanger Prince, 802 So.2d 598, 606 (La.2001)).) Choice of law considerations,

therefore, would be a consideration in this case. (Doc. 28 at 8.)

                           c.   Defendant’s Reply (Doc. 29)

        Defendant responds by arguing that Plaintiff’s memorandum acknowledges that the

second private interest factor weighs in favor of transferring venue to the Southern District.

Defendant disputes Plaintiff’s claims that the cost of attendance would not inconvenience willing

witnesses. (Doc. 29 at 4.) Moreover, Defendant argues that the majority of witnesses would

clearly be inconvenienced by appearing in the Middle District, in spite of Plaintiff’s argument to

the contrary. (Id.) Defendant also maintains that Plaintiffs argument that the fourth public

interest factor is dispositive in favor of Plaintiff is erroneous because Texas law governs the

Employment Contract according to the contract’s own terms. (Id.) Louisiana Revised Statutes §

23:921(A)(2) only applies to employment contracts containing covenants not to compete that

include a choice of laws provision, and is inapplicable to the Employment Contract in this case.

(Id.)

                        2. 1404(a) Transfer Standard

                           a. Section 1404(a)

        Intended to do more than codify existing law on forum non conveniens, Norwood v.

Kirkpatrick, 349 U.S. 29, 30, 75 S. Ct. 544, 545, 99 L. Ed. 789, 792 (1955), § 1404(a) allows a

defendant to transfer an action to a generally more convenient forum, 28 U.S.C. § 1404(a);

Excelsior Designs, Inc. v. Sheres, 291 F. Supp. 2d 181, 184 (E.D.N.Y. 2003). It reads: “For the

convenience of the parties and witnesses, in the interest of justice, a district court may transfer



                                                 20
any civil action to any other district or division where it might have been brought or to any

district or division to which all parties have consented.” 28 U.S.C. § 1404(a). To meet this

statutory burden, the movant must establish that: (1) venue is proper in the transferor district; (2)

venue is proper in the transferee district; and (3) the transfer will serve the convenience of the

parties, the convenience of witnesses, and the interests of justice. See e.g., Volkswagen II, 545

F.3d at 312; In re Volkswagen AG (Volkswagen I), 371 F.3d 201, 203 (5th Cir. 2004); Broadnax

v. ABF Freight Sys., 169 F.R.D. 628, 629 (N.D. Ill. 1996).

                           b. Section 1391(b)(1)

       Statutorily, therefore, there always “exists a threshold inquiry [under § 1404] of whether

the suit could have originally been brought in the venue where the action is sought to be

transferred.” U.S. United Ocean Services, LLC v. Powerhouse Diesel Servs., Inc. 832 F. Supp. 2d

717, 722 (E.D. La. 2013); see e.g., In re Horseshoe Entm’t, 337 F.3d 429, 434–35 (5th Cir.

2003). In other words, even before considering convenience and justice, Excelsior Designs, Inc.,

291 F. Supp. 2d at 185, a court must ensure that the district proposed could exercise personal

jurisdiction over the parties and subject matter jurisdiction over the suit. See, e.g., Sinochem Int’l

Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 431, 127 S. Ct. 1184, 1191–92, 167 L. Ed. 2d

15 (2007); Parish of Plaquemines v. Total Petrochemical & Refining USA, Inc., 64 F. Supp. 3d

872, 880 (E.D. La. 2014). Otherwise, no transfer can be ordered. See, e.g., Schertenleib v.

Traum, 589 F.2d 1156, 1161 (2d Cir. 1978); Invivo Research, Inc. v. Magnetic Resonance

Equip., 119 F. Supp. 2d 433, 436 (S.D.N.Y. 2000). As the movant, FSO bears the burden of

satisfying the inquiry that the action may have originally been filed in the Southern District. See,

e.g., Black & Decker Corp. v. Vermont Am. Corp., 915 F. Supp. 933, 937 (N.D. Ill. 1995);

Crossroads State Bank v. Savage, 436 F. Supp. 743, 744 (W.D. Okla. 1977).



                                                  21
         Section 1391(b)(1) provides: “A civil action may be brought in . . . a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located [.]” 28 U.S.C. § 1391(b)(1). The Fifth Circuit’s leading case on this issue establishes that

§ 1391 controls a plaintiff’s choice of venue “when no special, restrictive statute applies.”

Volkswagen II, 545 F.3d at 312. “Thus, while a plaintiff has the privilege of filing his claims in

any judicial division appropriate under the general statute, §1404(a) tempers the effects of the

exercise of this privilege.” Id at 313.1

                                c. Jurisprudential Construction of § 1404’s Standard

         Mined from § 1404’s plain text, the Fifth Circuit employs a two-part test—justice and

convenience—to determine whether a transfer of venue is warranted. 2 Volkswagen II, 545 F.3d

at 314. Crucial to this analysis is the apparent purpose animating §1404(a): To “prevent plaintiffs

from abusing their privilege under §1391 by subjecting defendants to venues that are

inconvenient under their terms.” Id at 313. As the Court explained, “Congress, by the term ‘for

the convenience of the parties and witnesses, in the interest of justice,’ intended to permit courts

to grant transfers upon a lesser showing of inconvenience.” Norwood, 349 U.S. at 32. With

modern precedent having relaxed the standard for a venue’s transfer, courts continue to weigh

the public and private interest factors (“Gilbert Factors”) originally set forth in Gulf Oil Corp. v.

Gilbert, 330 U.S. 501, 67 S. Ct. 839, 91 L. Ed. 1055 (1947).3 Advance Prods. & Sys. Inc. v. CCI



1
  This Court sees no conflict between § 1404(a) and § 1391(b)(2) and relied upon the latter in a motion based upon
the former. Norman v. H&E Equip. Servs., No. 3:14-CV-367, 2015 U.S. Dist. LEXIS 34928, at *13–14, 2015 WL
1281989, at *5 (M.D. La. Mar. 20, 2015).
2
  As a matter of law, in order to support a claim for transfer, the moving party must show that the statutory
requirements are satisfied and clearly demonstrate that a transfer is for the convenience of the parties and witnesses
and in the interest of justice.
3
  Nevertheless, the oft-cited general rule remains potent: “[U]nless the balance is strongly in favor of the defendant,
the plaintiff’s choice of forum should rarely be disturbed.” Gulf Oil Corp., 330 U.S. at 508; accord, e.g., Neelan v.
Bharti, 596 F. App’x 532, 533 (9th Cir. 2014).

                                                          22
Piping Sys., LLC, No. 2:14-CV-02456, 2015 U.S. Dist. LEXIS 26583, at *3, 2015 WL 920673,

at *1–2 (W.D. La. Mar. 3, 2015) (summarizing the jurisprudence); see also, e.g., In re Radmax,

Ltd., 720 F.3d 285, 288 (5th Cir. 2013) (citing Volkswagen II, 545 F.3d at 315).

         Generally, the factors total eight: (1) “the relative ease of access to sources of proof”; (2)

“the availability of compulsory process to secure the attendance of witnesses”; (3) “the cost of

attendance for willing witnesses”; (4) “all other practical problems that make trial of a case easy,

expeditious and inexpensive”; (5) “the administrative difficulties flowing from court

congestion”; (6) “the local interest in having localized interests decided at home”; (7) “the

familiarity of the forum with the law that will govern the case”; and (8) “the avoidance of

unnecessary problems of conflict of laws [or in] the application of foreign law.”4 Volkswagen II,

545 F.3d at 315. “These factors are not exhaustive or exclusive, and no single factor is

dispositive.” Oxysure Sys., Inc. v. Castaldo, No. 4:15-cv-00324, 2016 U.S. Dist. LEXIS 32905,

at *5, 2016 WL 1031172, at *2 (E.D. Tex. Mar. 15, 2016); accord Action Indus., Inc. v. U.S.

Fidelity & Guar. Co., 258 F.3d 326, 337, 340 (5th Cir. 2004).

                            3. Analysis

         As a threshold matter, the Court concludes that the Southern District was a venue where

the action could have been brought. Moreover, the Court finds that a transfer of venue is

appropriate in this case.

         The preliminary question under § 1404(a) is whether a civil action “might have been

brought” in the destination venue. Volkswagen II, 545 F.3d at 312. FSO seeks to transfer this case

to the Southern District. (Doc. 26 at 2.)




4
 For example, the seventh and eighth have no relevance to an intrastate transfer to an equally knowledgeable district
court, like that proposed by Defendant.

                                                         23
        Under 28 U.S.C. § 1391(b)(1), a civil action may be brought in “a judicial district in which

any defendant resides, if all defendants are residents of the State in which the district is located.”

Here, FSO, a Texas corporation with its principal place of business in Texas, is deemed to reside

in any judicial district in which it is subject to personal jurisdiction. See 28 U.S.C. § 1391(c)(2). A

business is “deemed to reside in any district in that State within which its contacts would be

sufficient to subject it to personal jurisdiction if that district were a separate State.” 28 U.S.C. §

1391(d). The Court finds that there is general jurisdiction over FSO in the Southern District

because FSO’s principal place of business is in Katy, Texas, located within the Southern District.

In the present case, the facts as discussed above show that Defendant is a resident of the Southern

District. Therefore, venue is proper in that district pursuant to 28 U.S.C.A. § 1391(b)(1).

                               a. Private Interest Factors

                                      i.   Relative Ease of Access to Proof

        When examining this factor, Volkswagen rejected the notion that document copying and

storage technology rendered the factor of relative ease of access to proof unimportant. Volkswagen

II, 545 F.3d at 316. The Court noted that the documents and physical evidence relating to the

accident were located in Dallas, as was the accident site itself, and held that this factor favored

transfer. Id.

        In the present case, most of the physical evidence–the Employment Contract and related

documents–is located in both venues because both Plaintiff and Defendant were involved in their

creation and retained copies. (See Doc. 28 at 4.) Although Defendant notes that FSO’s physical

documentary records are maintained at its headquarters in Katy, Texas, most of these records are

also stored electronically and can be accessed from FSO’s physical office locations. (See Doc. 26-

1 at 11.) Defendant contends that the documents are more easily accessed from its physical offices,



                                                  24
which are all in Texas, yet Defendant has not shown that the documents could not be easily

transported to the Middle District. (See generally Doc. 26-1; Doc. 28 at 4.) In contrast, none of the

witnesses with relevant knowledge of Plaintiff’s claims (other than Plaintiff) are located in

Louisiana; instead, the overwhelmingly majority, if not all, of the potential witnesses are located

in Texas. (Doc. 26-1 at 11.) On balance, this factor supports transfer.

                                      ii.   Availability of Compulsory Process to Secure the

                                            Attendance of Witnesses

          In Volkswagen, the court stated that non-party witnesses located where the accident

occurred would be outside the chosen venue’s subpoena power for depositions, and any trial

subpoenas requiring witnesses to travel more than 100 miles would be subject to being quashed

under Rule 45 of the Federal Rules of Civil Procedure. Volkswagen II, 545 F.3d at 316. Volkswagen

also considered the fact that a proper venue existed where subpoena power could be exercised. Id.

at 316.

          In the present case, both Plaintiff and Defendant agree that this factor favors transfer

because none of FSO’s anticipated witnesses are within the compulsory range of the Middle

District pursuant to Federal Rule of Civil Procedure 45. (See Doc. 26-1 at 11–12; Doc. 28 at 4;

Doc. 29 at 3–4.) A proper venue in which subpoena power can be exercised exists in the Southern

District. See Fed. R. Civ. Pro. 45(c)(1). This factor clearly favors transfer to that district.

                                     iii.   Cost of Attendance for Willing Witnesses

          In Volkswagen, the Court referenced the “100-mile threshold” under which the court

considers the inconvenience to witnesses to increase in direct relationship to additional distance

when the venue chosen by the plaintiff and the proposed venue under § 1404(a) are more than 100

miles apart. Volkswagen II, 545 F.3d at 317. The Fifth Circuit stated that it is “an obvious



                                                   25
conclusion that it is more convenient for witnesses to testify at home,” and that “[w]itnesses not

only suffer monetary costs, but also the personal costs associated with being away from work,

family, and community.” Id.

       In this case, Plaintiff is a resident and citizen of Louisiana, but his former co-workers who

were witnesses to the Contract are all located in Texas. (See Doc. 26-1 at 12.) FSO anticipates that

Kirkpatrick, Jim O’Quin, and Barrett will be key fact witnesses that FSO will call to testify at trial.

Kirkpatrick is located in Kay Texas; Jim O’Quin is located in Austin, Texas; and Barrett is located

in Richmond, Texas. (Doc. 26-1 at 13.) All of these witnesses are located in Texas, and both

Kirkpatrick and Barrett are located within the Southern District. (Id.) Requiring these Houston-

based witnesses to appear in court in Baton Rouge, Louisiana, which is approximately 270 miles

from Houston, Texas, would cause them to suffer monetary costs as well as the personal costs

associated with being away from work, family, and community. (Id.) This factor favors transfer to

the Southern District.

                                    iv.    Practical Problems that Make Trial of a Case Easy,

                                           Expeditious, and Inexpensive

       The final private interest factor to be considered is practical problems that make trial of a

case easy, expeditious, and inexpensive. Volkswagen II, 545 F.3d at 315. There is no reason to

believe that the trial of this matter would be easier, more expeditious, and less expensive when

tried in Baton Rouge, Louisiana, than it would be when tried in Houston, Texas, which is closer to

the location where many of the events occurred and the witnesses who are most likely to testify.

This factor weighs in favor of transferring this case to the Southern District.




                                                  26
                                   b. Public Interest Factors

        The Court now turns to the public interest factors to be considered in determining whether

a transfer of venue is appropriate in this case: (1) the administrative difficulties flowing from court

congestion, (2) the local interest in having localized interest decided at home; (3) the familiarity

of the forum with the law that will govern the case; and (4) the avoidance of unnecessary problems

of conflict of laws or in the application of foreign law. Id.

                                           i.    Administrative Difficulties Flowing from Court

                                                 Congestion

        This factor favors a district that can bring a case to trial faster. See In re Genentech, Inc.,

566 F.3d 1338, 1347 (5th Cir. 2009). Defendant does not argue that this factor favors transfer of

venue and states that statistics from the Federal Judicial Caseload Statistics website indicate that a

case might proceed more quickly to trial or other disposition in the Middle District. (Doc. 26-1 at

14; see also Doc. 26-4 at 2.) Contrary to Defendant’s assertion, the Court observes that these

statistics indicate that a case would proceed more quickly to trial or other disposition in the

Southern District.5 Thus, the Court finds that this factor weighs in favor of transfer.

                                          ii.    Local Interest in Having Localized Interests Decided

                                                 at Home

        This factor inquires as to whether the residents of the venue chosen by the plaintiff “have

an interest – that is, a stake – in the resolution of his controversy.” Volkswagen II, 545 F.3d at 318.

In Volkswagen, the Court held, “they do not, as they are not in any relevant way connected to the

events that gave rise to this suit. In contrast, the residents of the Dallas Division have extensive

connections with the events that gave rise to this suit.” Id.


5
 Although Defendant submitted the 2017 Federal Judicial Caseload Statistics to the Court, the Court notes that the
2018 Federal Judicial Caseload Statistics support the same conclusion.

                                                        27
        Similarly, the events that give rise to this suit have little relevant connection to the Middle

District of Louisiana, aside from Plaintiff’s residence in Louisiana. There are no particularly strong

local interests in the Middle District, and the Middle District’s residents have little interest or stake

in having this case decided here. This case concerns a claim about a breach of a Texas Employment

Contract based on the alleged actions of Kirkpatrick and Jim O’Quin in Texas. As the events giving

rise to this suit mainly occurred in the Southern District, its residents have an interest and stake in

the resolution of this case. This factor favors transfer to the Southern District.

                                     iii.   Familiarity with Governing Law, and

                                     iv.    Avoidance of Problems with Conflict of Laws or

                                            Application of Foreign Law

        To determine which state’s substantive law applies to such issues as liability and

causation relating to Plaintiff’s claims against FSO, this Court would apply Louisiana’s conflicts

of law statutes. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). Louisiana law

allows parties to contractually agree to which state’s laws are to govern in the event of a dispute.

See La. Civ. Code art. 3540; NCH Corp. v. Broyles, 749 F.2d 247, 250 (5th Cir.1985). However,

such choice of law provisions do not govern the dispute when the provisions contravene the

public policy of the state’s laws that would otherwise be applicable. See id. Louisiana has a

strong public policy against choice of law clauses in employment contracts. La. R.S. §

23:921(A)(2); see also Waguespack v. Medtronic, Inc., 185 F. Supp. 3d 916 (M.D. La. May 6,

2016) (citing Sawicki v. K/S Stavanger Prince, 802 So.2d 598, 606 (La. 2001)). Moreover,

Plaintiff has not ratified the choice of law clause after his termination from FSO, as required

under La. R.S. § 23:921(A)(2). Thus, it is likely that the choice of laws provision in the

Employment Contract is invalid under Louisiana substantive law. Louisiana’s general conflicts



                                                   28
of law provisions would govern instead. See La. Civ. Code art. 3537. The Middle District likely

handles issues of Louisiana contract and employment law more frequently, and is generally more

familiar with the nuances of Louisiana’s conflicts of law provisions.

          Thus, this case does raise conflicts of law issues. Both parties dispute whether Louisiana

or Texas law would apply to the facts of this case. As a result, both of these factors weigh against

transfer to the Southern District.

          As six of the eight factors weigh in favor of transferring this matter to the Southern

District, the Court finds that the totality of the factors clearly favor transfer. Therefore, the Court

grants Defendant’s alternative motion for a § 1404(a) transfer to the Southern District.

          D.      Abstention

          Finally, and in the alternative, Defendant urges this Court to stay this suit pursuant to the

Colorado River abstention doctrine. (Doc, 26-1 at 16.) Plaintiff, however, contends that the

Colorado River abstention doctrine is inapplicable to this case. (Doc. 28 at 8.)

          The Court previously concluded that it will grant Defendant’s Alternative Motion to

Transfer Venue (Doc. 26). As a result, it is unnecessary for the Court to reach the question of

whether it should abstain from the case. Defendant’s alternative motion for abstention is

therefore denied without prejudice

   III.        Conclusion

          Accordingly,

          IT IS ORDERED that Defendant’s Motion to Dismiss (Doc. 26) is DENIED.

          IT IS FURTHER ORDERED that Defendant’s Alternative Motion to Transfer Venue

(Doc. 26) is GRANTED.




                                                   29
       IT IS FURTHER ORDERED that Defendant’s Alternative Motion for Abstention (Doc.

26) is DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that this case be transferred to the Southern District of

Texas, Houston Division.

       Signed in Baton Rouge, Louisiana, on October 26, 2018.




                                        S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                             30
